USCA11 Case: 17-10792      Date Filed: 10/16/2020      Page: 1 of 2



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 17-10792
                            ________________________

                     D.C. Docket No. 4:13-cv-00549-MW-GRJ



CONRAAD L. HOEVER,


                                          Plaintiff – Appellee-Cross Appellant,

                                 versus



C. CARRAWAY,
Correctional Officer, et al.,

                                           Defendants,

R. MARKS,
Correctional Officer,
C. PAUL,
Correctional Officer Sergeant,

                                           Defendants - Appellants - Cross Appellees.



                            ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________
          USCA11 Case: 17-10792      Date Filed: 10/16/2020    Page: 2 of 2



Before WILLIAM PRYOR, Chief Judge, WILSON, MARTIN, JORDAN,
ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT, LUCK, LAGOA,
and BRASHER, Circuit Judges.

      A petition for rehearing having been filed and a member of this Court in

active service having requested a poll on whether this case should be reheard

en banc, and a majority of the judges of this Court in active service who are not

disqualified having voted in favor of granting rehearing en banc, IT IS ORDERED

that this case will be reheard en banc. The panel’s opinion is VACATED.